DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).  The certified copy of Japanese Application No. 2020-048800 was received on 08 April 2021 as required by 37 CFR 1.55.

Information Disclosure Statement
The references cited in the information disclosure statement (IDS) submitted on DAY MONTH YEAR have been considered by the examiner.

Drawings
The drawings filed on 16 March 2021 are accepted.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 5, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Takeuchi et al. (US PGPub 20040183850 A1), hereinafter Takeuchi, in view of Davis et al. (US PGPub 2004/0100090 A), hereinafter Davis.
With regard to Claim 1, Takeuchi discloses a printing apparatus comprising: 
a transport unit configured to transport a printing medium (¶0029); 
a platen that includes a support surface supporting the printing medium (platen 25; ribs 52; Fig. 14; ¶0034); 
a light-emitting unit (Fig. 14; sensor 28) configured to emit detection light toward a transport path of the printing medium (¶0033); and 
a light-receiving unit provided adjacently to the light- emitting unit and configured to detect reflected light of the detection light (Fig. 14; ¶0033), 
wherein a recessed portion is provided in the platen (¶0061; groove portion 58), the recessed portion including a primary reflection surface receiving the detection light (58a; Fig. 14) and a secondary reflection surface receiving the detection light reflected by the primary reflection surface (¶0062; see fig. 14 below); and 
the support surface and the secondary reflection surface overlap in an optical axis direction of the detection light (See Fig. 14 below).

    PNG
    media_image1.png
    576
    771
    media_image1.png
    Greyscale

	Although Taekuchi discloses the light reflecting off the primary reflection surface in a direction completely different from a direction where the light receiving device of the media sensor 28 is present, Takeuchi does not explicitly disclose the light reflecting off the secondary surface.  Though, this feature is seen as an inherent teaching of the device, since the reflection of the light must at least partially reflect against the secondary surface from the angled primary surface in order to function as intended.


Further, the secondary reference of Davis discloses modifying the angle of elevation and groove slope through routine experimentation, thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the light reflection angle through routine experimentation, in order to obtain the desired effect of light reflection onto the detector (¶0073-0076).

With regard to Claim 3, Takeuchi further discloses wherein the secondary reflection surface is a surface that diffuses and reflects incident light (¶0045).

With regard to Claim 5, Takeuchi further discloses wherein the support surface is located upstream from the recessed portion in a transport direction of the printing medium (Fig. 14, platen 25 and ribs 25 extend upstream and downstream); the platen includes a downstream support surface located downstream from the recessed portion in the transport direction of the printing medium (Fig. 14, platen 25 and ribs 52 extend upstream and downstream), the downstream support surface supporting the printing medium (Claim 1); and the primary reflection surface is a surface continuous with the downstream support surface (58a and 25/52 continuous as shown; Fig. 14), the primary reflection surface facing upstream in the transport direction of the printing medium (Fig. 14; 58a facing upstream as shown).

With regard to Claim 6, Takeuchi further discloses a carriage configured to perform reciprocating scanning in a scanning direction that intersects with the transport direction of the printing medium (¶0032), and a print head mounted on the carriage (print head 31; Fig. 3), wherein the light-emitting unit and the light-receiving unit are mounted on the carriage (Fig. 3; sensor 28; ¶0033); and the recessed portion extends along the scanning direction (Figs. 12-14; recessed portion 58).

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The primary reasons for allowability for claim 2 is that applicants invention includes a printing apparatus wherein the secondary reflection surface is formed parallel to the primary reflection surface.  It is this limitation, expressed in the claim combination not found, taught, or suggested in the prior art that makes this claim allowable over the prior art.
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The primary reasons for allowability for claim 4 is that applicants invention includes a printing apparatus wherein the secondary reflection surface is a surface rougher than the primary reflection surface.  It is this limitation, expressed in the claim combination not found, taught, or suggested in the prior art that makes this claim allowable over the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A. RICHMOND whose telephone number is (313)446-6547.  The examiner can normally be reached on M-F 9-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/SCOTT A RICHMOND/Primary Examiner, Art Unit 2853